Citation Nr: 1707117	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-33 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral cataracts prior to December 10, 2008, and to a rating in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1967 to April 1969, with combat service in the Republic of Vietnam.  His decorations include the Purple Heart Medal. 

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript of that hearing is of record.

In November 2015, the Board, in pertinent part, assigned a 70 percent rating for the Veteran's PTSD; and remanded the issue of entitlement to a rating in excess of 70 percent, as well as the cataracts claim, for further development to include new examinations of these disabilities.  Such examinations were accomplished in October and November 2016.  The case has now been returned to the Board for additional appellate consideration.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the issue of entitlement to a rating in excess of 30 percent from December 10, 2008, for the service-connected cataracts.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The record does not reflect the Veteran's service-connected PTSD has been manifested during the pendency of this case by total occupational and social impairment, nor such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

2.  The record does not reflect the Veteran has had surgery for his service-connected cataracts.

3.  Prior to December 10, 2008, the Veteran's service-connected cataracts did not result in corrected visual acuity of one eye of less than 20/40 or worse.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for the Veteran's service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial compensable rating prior to December 10, 2008, for the Veteran's service-connected cataracts are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016); 38 C.F.R. § 4.75, 4.83a, 4.84a, Diagnostic Code 6027 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters and General Criteria

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, however, it does not appear the Veteran contends there are currently any deficiens regarding the notification and assistance he has received regarding his appellate claims; nor the conduct of his October 2015 hearing.  Among other things, the Board notes he has been accorded multiple examinations which evaluated his PTSD and cataracts, and he has not reported either disability has increased in severity since the most recent examination.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis - PTSD

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436   (2002). 

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, 
§ 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

Initially, the Board notes that the Veteran's PTSD has been manifested by symptoms generally associated with the criteria for either the current 70 percent or lower evaluations.  For example, he testified at his October 2015 hearing that he has suicidal ideations and that he had thought of a plan.  An October 2011 VA treatment record noted a long history of "chronic intermittent suicidal ideation."  The Veteran also reported suicidal ideations to a July 2010 VA examiner.  He and his spouse also testified about his anger management problems.  A May 2007 VA examination also noted anger issues; while the July 2010 VA examination explicitly noted impaired impulse control.  Both examinations noted evidence of obsessional rituals.  The more recent October 2016 VA examination noted he had difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  As detailed above, such symptomatology is generally associated with the current 70 percent evaluation.  There is also evidence demonstrating deficiency in family relations, mood, and thinking.

The Board further notes the record reflects evidence of depressed mood, anxiety/suspiciousness, and chronic sleep impairment which are symptoms generally associated with the criteria for a 30 percent rating.  In pertinent part, the October 2016 VA examination explicitly noted such symptoms.  Additionally, the Veteran testified that he has nightmares almost every night and that he sometimes fears falling asleep.  

The record does not reflect the Veteran has exhibited the symptomatology generally associated with the criteria for the next higher rating of 100 percent.  In other words, the record does not reflect gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  At the May 2007 VA examination, it was noted that his thought processes were generally logical and goal directed; rate and flow of speech were normal; delusions and hallucinations were denied, but it was noted he sometimes heard things like jets or bombings but this was not on a regular basis (i.e., it was not persistent); his eye contact was good; it was noted that minimal personal hygiene and other activities of daily living were maintained; he was oriented to person, place, and time; and his short and long term memory appeared to be all right.  

Outpatient treatment records dated in July 2009 noted, in pertinent part, the Veteran's had no gross deficits in orientation, attention, memory or concentration; he was found to be of at least average intelligence; thought process was clear, logical, and goal-directed; thought content was without audio or visual hallucination, paranoia, or thoughts of harming self or others; and insight and judgment were intact.  Similar findings were made in outpatient treatment records dated in October 2010, December 2010, February 2011, June 2011, August 2011, and October 2011.

The July 2010 VA examination noted that his orientation was within normal limits; appearance and hygiene were appropriate; communication and speech were within normal limits; there was no history reported of delusions or hallucinations, and none were observed on the examination; homicidal ideation was absent; and behavior was found to be appropriate.  The Board acknowledges that thought processes were noted to be impaired as he had difficulty understanding directions, but judgment was not impaired and abstract thinking was normal.  In other words, it does not demonstrate the type of gross impairment in thought processes associated with a 100 percent rating.  Similarly, memory was noted to be impaired, but it was found to be of moderate degree with retention of only highly learned material, forgetting to complete tasks.  This level of memory impairment is consistent with the criteria for a 50 percent rating; and does not reflect memory loss for names of close relatives, own occupation, or own name contemplated by the 100 percent rating.  

The October 2016 VA examination noted the Veteran was pleasant and cooperative; well-groomed with good eye contact; speech was of normal rate and volume; intelligence was not formally tested, but was deemed average based on general fund of knowledge, vocabulary, and complexity of concepts; he was coherent and logical; denied homicidal and suicidal ideation; denied audio and visual hallucinations; and he had good judgment and insight.

The Board acknowledges the record reflects the Veteran has exhibited symptoms of his PTSD that are not explicitly mentioned in the schedular criteria, to include intrusive thoughts, hypervigilance, and startle response.  Consequently, and in accord with the holding of Mauerhan, supra, and Vazquez-Claudio, supra, the Board must determine whether the Veteran's PTSD with depression symptoms are of similar severity, frequency, and duration as to result in the level of occupational and social impairment associated with a rating in excess of 70 percent.

 The Board acknowledges that the Veteran's PTSD has resulted in occupational and social impairment.  However, all compensable evaluations under the schedular criteria include such impairment.  Therefore, the issue is whether the level of the veteran's occupational and social impairment is of such severity as to warrant a rating in excess of 70 percent.

Of particular importance in evaluating the Veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In this case, the Board observes the Veteran has had a range of GAF scores during the pendency of this case.  For example, the May 2007 VA examination assigned a GAF score of 60; outpatient treatment records dated in July 2009 include GAF scores of 60 and 70; the July 2010 VA examination assigned a GAF score of 45; outpatient treatment records in October and December 2010 show a GAF of 70; records from February and June 2011 show a GAF of 50; and records from August and October 2011 show a GAF of 55.  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, Washington, DC, American Psychiatric Association (DSM) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).

In short, the Veteran has been assigned GAF scores which reflect anywhere from mild to serious impairment in social and occupational functioning.  Nevertheless, the records does not reflect he has been assigned a GAF score consistent with the type of total occupational and social impairment contemplated by the 100 percent rating criteria.  A review of the anecdotal evidence, to include the testimony of the Veteran and his spouse at the October 2015 hearing, also does not demonstrate total impairment.  Further, the October 2016 VA examination found that the level of such impairment was best summarized as reflective of reduced reliability and productivity.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 70 percent for his service-connected PTSD.  In making this determination, the Board took into consideration the applicability of "staged" rating(s), but found no distinctive period(s) where the Veteran met the criteria for a higher rating.

Analysis - Cataracts

The Board notes that the rating schedule for evaluating visual impairment was amended in December 10, 2008.  73 Fed. Reg. 66543 (Nov. 10, 2008).  Both prior to and since December 2008, a distinction was made in evaluating cataracts based on whether it was preoperative or postoperative.  Here, the record does not reflect the Veteran has had surgery for his cataracts.  In pertinent part, a December 2007 VA eye examination was negative for surgery; and the most recent VA examination of November 2016 noted the cataracts were preoperative.

Prior to December 10, 2008, cataracts were evaluated under either Diagnostic Code 6027 (traumatic) or 6028 (senile, or others).  38 C.F.R. § 4.84a (2008).  In either case, both Codes provided that preoperative cataracts were to be evaluated based on impairment of vision.  In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses was the basis of rating, except in cases of keratoconus, in which contact lenses are medically required.  38 C.F.R. § 4.75 (2008).   Further, the severity of visual acuity loss was determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2008).  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity. The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V (2008).

The Board finds that, prior to December 10, 2008, the Veteran's service-connected cataracts did not result in corrected visual acuity of one eye of less than 20/40 or worse.  In fact, the May 2007 VA eye examination found that both eyes were correctable to 20/20-2.  This corresponds to a noncompensable (zero percent) evaluation pursuant to Table V.  None of the other evidence of record demonstrates impairment of visual acuity that would warrant a compensable rating under Table V for this period.  Therefore, a compensable rating was not warranted prior to December 10, 2008, based upon impairment of vison.

The Board also observes that the May 2007 VA eye examination found there was no diplopia, nor evidence of visual field defect.  Further, there was no indication of any such impairment in the other evidence of record for this period.  As such, there was no basis to evaluate the service-connected bilateral cataracts pursuant to any of the other rating criteria in effect at that time for rating eye disabilities.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a compensable rating for his service-connected cataracts for the period prior to December 10, 2008, to include as a "staged" rating(s).  Therefore, this issue must be denied.


ORDER

A rating in excess of 70 percent for service-connected PTSD is denied.

An initial compensable rating for service-connected cataracts prior to December 10, 2008, is denied.



REMAND

With respect to the claim for a rating in excess of 30 percent for the Veteran's service-connected cataracts for the period from December 10, 2008, the Board notes that under the revised criteria cataracts of any type are rated pursuant to 38 C.F.R. 
§ 4.79, Diagnostic Code 6027, which instructs that preoperative cataracts are to be evaluated based on visual impairment.  Visual impairment is rated based on impairment of visual acuity (excluding developmental errors of refraction) and muscle function.  38 C.F.R. § 4.79 (2016).  

In addition, the new, revised criteria, 38 C.F.R. § 4.79 Diagnostic Code 6080 (2016) also rates eye disorders based on impairment of the field of vision.  Further, the record reflects the 30 percent rating was assigned on this basis.

Under 38 C.F.R. § 4.76a, Table III (2016), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  

The Board notes that VA examinations conducted in July 2010, March 2012, and November 2016 included such evaluations.  However, while the November 2016 VA examination noted the testing was performed using Goldmann's equivalent III/4e target, the chart was not associated with the examination report itself nor the other evidence of record.  Without the actual results from that chart, the Board cannot make an accurate determination as to whether a rating in excess of 30 percent is warranted in this case.  Moreover, statutory and regulatory provisions emphasize the importance of obtaining VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  Thus, the Board concludes that it must remand this case in order to obtain any such records.
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records.  In pertinent part, a copy of the Goldmann's chart completed in conjunction with the November 2016 VA eye examination should be associated with the record available for the Board's review.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his cataracts since November 2016.  After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his cataract symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the claim was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


